UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6464 185 th Ave NE, Suite 101, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Shares of Common Stock, no par value, outstanding as of November 1, 2012: 7,867,486 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended September 30, 2012 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $11,187 $18,120 Trade accounts receivable, net of allowance for doubtful accounts of $85 and $115 3,043 4,351 Inventories 4,068 3,964 Other current assets 354 543 TOTAL CURRENT ASSETS 18,652 26,978 Property, plant and equipment – net 1,152 1,489 Intangible software technology – net 2,463 2,793 Other assets 85 85 TOTAL ASSETS $22,352 $31,345 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $649 $1,122 Accrued compensation 1,383 1,255 Deferred revenue 1,359 1,464 Other accrued liabilities 624 710 Accrued costs of business restructuring 214 - Income taxes payable 25 72 TOTAL CURRENT LIABILITIES 4,254 4,623 Long-term other payables 229 253 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,741,686 shares as ofSeptember30, 2012 and 9,207,730 shares as of December 31, 2011 17,808 23,414 Accumulated earnings (deficit) (1,100) 1,963 Accumulated other comprehensive income 1,161 1,092 TOTAL STOCKHOLDERS’ EQUITY 17,869 26,469 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $22,352 $31,345 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended Semptember 30, Nine Months Ended September 30, Net Sales $4,311 $7,051 $13,350 $20,943 Cost of goods sold 2,384 3,108 6,541 8,827 Gross margin 1,927 3,943 6,809 12,116 Operating expenses: Research and development 1,429 1,482 4,248 4,109 Selling, general and administrative 1,656 2,101 5,901 6,490 Provision for business restructuring 214 - 214 - Total operating expenses 3,299 3,583 10,363 10,599 Operating income (loss) (1,372) 360 (3,554) 1,517 Non-operating income (expense): Interest income 31 13 238 45 Interest expense - - - (2) Foreign currency transaction gain (loss) (32) (178) (68) (244) Total non-operating income (expense) (1) (165) 170 (201) Income (loss) before income taxes (1,373) 195 (3,384) 1,316 Income tax (expense) benefit 44 (65) 321 (255) Net income (loss) ($1,329) $130 ($3,063) $1,061 Basic earnings (loss) per share ($0.17) $0.01 ($0.38) $0.12 Diluted earnings (loss) per share ($0.17) $0.01 ($0.38) $0.11 Weighted-average basic shares 7,740 9,270 8,080 9,159 Weighted-average diluted shares 7,740 9,391 8,080 9,323 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net Income (loss) ($1,329) $130 ($3,063) $1,061 Other comprehensive income: Foreign currency translation gain (loss) 131 (163) 70 164 Comprehensive income (loss) ($1,198) ($33) ($2,993) $1,225 See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) ($3,063) $1,061 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 961 850 Equipment transferred to cost of goods sold 249 275 Share-based compensation 405 344 Net change in: Trade accounts receivable 1,292 230 Inventories (104) (212) Other current assets 188 76 Accrued cost of business restructuring 214 - Accounts payable and accrued liabilities (479) (394) Deferred revenue (93) (135) Other long-term liabilities (31) 214 Deposits and other long-term assets - 58 Net cash provided by (used in) operating activities (461) 2,367 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (543) (885) Purchase of software technology - (2,089) Cash provided by (used in) investing activities (543) (2,974) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 16 17 Repurchase of common stock (6,026) - Payment of capital lease obligation - (92) Cash provided by (used in) financing activities (6,010) (75) Decrease in cash and cash equivalents (7,014) (682) Effects of exchange rate changes on cash 81 120 Cash and cash equivalents at beginning of period 18,120 18,942 Cash and cash equivalents at end of period $11,187 $18,380 Supplemental disclosure of non-cash financing activities: Issuance of common stock for consideration in asset purchase 163,934 shares $ - $ 1,000 See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O prepared the financial statements as of September 30, 2012 and September 30, 2011 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America according to such SEC rules and regulations. Operating results for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. These financial statements should be read in conjunction with the annual audited financial statements and the accompanying notes included in the Company's Form 10-K for the year ended December 31, 2011. Revenue Recognition Data I/O generally recognizes revenue at the time products are shipped. We have determined that our programming equipment has reached a point of maturity and stability such that product acceptance can be assured by testing at the factory prior to shipment and that the installation meets the criteria to be considered a separate element. These systems are standard products with published product specifications and are configurable with standard options. The evidence that these systems could be deemed as accepted was based upon having standardized factory production of the units, results from batteries of tests of product performance to our published specifications, quality inspections and installation standardization, as well as past product operation validation with the customer and the history provided by our installed base of products upon which the current versions were based. The amount of revenue recognized is affected by our judgments as to the collectability of the transaction, the existence of an acceptance clause or whether an arrangement includes multiple elements and if so, whether specific objective evidence of selling price exists for those elements. Allocation between multiple elements is done based on objective evidence of selling price based on a selling price hierarchy, including discounts. Installation that is considered perfunctory includes any installation that can be performed by other parties, such as distributors, other vendors, or in most cases the customers themselves. This takes into account the complexity, skill and training needed as well as customer expectations regarding installation. The revenue related to products requiring installation that is perfunctory is recognized at the time of shipment provided that persuasive evidence of an arrangement exists, shipment has occurred, the price is fixed or determinable, and collectability is reasonably assured. The measure of standalone fair value of the product versus the service installation value component is by the amount we pay to independent representative service groups or the amount of additional discount given to independent distributors to provide the service installation (published price). We record revenue from the sale of service and update contracts as deferred revenue and we recognize it on a straight-line basis over the contractual period, which is typically one year. We establish a reserve for sales returns based on historical trends in product returns and estimates for new items. We have a stated return policy that customers can return standard products for any reason within 30 days after delivery, provided that the returned product is received in its original condition, including all packaging materials, for a refund of the price paid less a restocking charge of 30% of the total amount invoiced for the product returned, unless such restocking charge is waived by us. We recognize revenue when the price is fixed or determinable, the buyer has paid or is obligated to pay and the obligation is not contingent on resale of the product, the buyer’s obligation would not be changed in the event of theft, physical destruction or damage to the product, the buyer acquiring the product for resale has economic substance apart from Data I/O and we do not have significant obligations for future performance to directly bring about the resale of the product by the buyer. When we sell software separately, we recognize software revenue upon shipment provided that no significant obligations remain on our part, substantive acceptance conditions, if any, have been met and when the fee is fixed and determinable and when collection is deemed probable. Certain fixed-price engineering services contracts that require significant production, modification, or customization of software, are accounted for using the percentage-of-completion method. We use the percentage-of-completion method of accounting 7 because it is the most accurate method to recognize revenue based on the nature and scope of certain of our fixed-price engineering services contracts. It is a better measure of periodic income results than other methods and it better matches revenue recognized with the cost incurred. Percentage-of-completion is measured based primarily on input measures such as hours incurred to date compared to estimated total hours at completion, with consideration given to output measures, such as contract milestones, when applicable. Significant judgment is required when estimating total hours and progress to completion on these arrangements which determines the amount of revenue we recognize as well as whether a loss is recognized if expected to be incurred upon project completion. Revisions to hour and cost estimates are incorporated in the period the amounts are recognized if the results of the period have not been reported; otherwise, the revision of estimates are recognized in the period in which the facts that give rise to the revision become known. Data I/O transfers certain products out of service from their internal use and makes them available for sale. The products transferred are our standard products in one of the following areas: service loaners, rental or test units; engineering test units; or sales demonstration equipment. Once transferred, the equipment is sold by our regular sales channels as used equipment inventory. These product units often involve refurbishing and an equipment warranty, and are conducted as sales in our normal and ordinary course of business. The transfer amount is the product unit’s net book value and the sale transaction is accounted for as revenue and cost of goods sold. Stock-Based Compensation Expense Data I/O measures and recognizes compensation expense as required for all share-based payment awards, including employee stock options and restricted stock awards, based on estimated fair values on the grant dates. Total share-based compensation is as follows: Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, (in thousands) Total share-based compensation $123 $135 $405 $344 Income Tax Historically when accounting for uncertainty in income taxes, Data I/O has not incurred any interest or penalties associated with tax matters and no interest or penalties were recognized during the three and nine months ended September 30, 2012. However, the Company has adopted a policy whereby amounts related to penalties associated with tax matters are classified as general and administrative expense when incurred and amounts related to interest associated with tax matters are classified as interest income or interest expense. Data I/O has incurred net operating losses in the current and certain past years. We continue to maintain a valuation allowance for the full amount of the net deferred tax asset balance associated with our net operating losses and credit carryforwards, as sufficient uncertainty exists regarding our ability to realize such tax assets in the future. There was unrecognized tax benefits related to uncertain tax positions and related valuation allowance as of September 30, 2012. Tax years that remain open for examination include 2009, 2010 and 2011 in the United States of America. In addition, tax years from 2000 to 2008 may be subject to examination in the event that the Company utilizes the net operating losses and credit carryforwards from those years in its current or future year tax returns. Recent Accounting Pronouncements In July 2012, the FASB issued ASU No. 2012-02, Intangibles-Goodwill and Other (Topic 350) - Testing Indefinite-Lived Intangible Assets for Impairment . The objective of this update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets. The amendments in the update permit an entity to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform a quantitative impairment test. The amendments in this update are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, and early adoption is permitted. We believe the adoption of this update will not impactour financial statements. 8 In May 2011, the FASB issued ASU No.2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and International Reporting Standards (“ASU No.2011-04”) which amended the guidance regarding fair value measurement and disclosure. The amended guidance clarifies the application of existing fair value measurement and disclosure requirements. The amendment was effective for us at the beginning of January 2012. The adoption of this amendment did not materially affect our financial statements. NOTE 2 – INVENTORIES Inventories consisted of the following components: September 30, December 31, (in thousands) Raw material $2,293 $2,498 Work-in-process 1,285 985 Finished goods 490 481 Inventories $4,068 $3,964 NOTE 3 – PROPERTY, PLANT AND EQUIPMENT, NET Property and equipment consisted of the following components: September 30, December 31, (in thousands) Leasehold improvements $479 $479 Equipment 7,628 7,515 8,107 7,994 Less accumulated depreciation 6,955 6,505 Property and equipment, net $1,152 $1,489 NOTE 4 – INTANGIBLE SOFTWARE TECHNOLOGY, NET On April 29, 2011, Data I/O purchased software technology for $2 million in cash and issuance of 163,934 shares of Data I/O common stock, valued at $1 million on the date of purchase. Acquisition costs of $89,000 were capitalized as part of the transaction. The transaction was accounted for as an asset purchase. For a period of five years, Data I/O will pay the seller royalties of 4% of directly associated revenues relating to this acquired software technology. We will expense the royalty payments when they are incurred as we could not reasonably estimate the future royalty payment amount at the time of acquisition. For the first three years, Data I/O will pay an additional royalty of 2.5% of directly associated revenues relating to this acquired software technology to the original developer of the technology. No royalty expense has been recognized since the acquisition date. The following is a summary of the Company’s intangible software technology: September 30, December 31, (in thousands) Intangible software technology $3,089 $3,089 Less accumulated amortization 626 296 Intangible software technology, net $2,463 $2,793 9 Future amortization expense related to this intangible asset is as follows: For the years ending December 31: Amortization (in thousands) 2012 (remaining) $110 2013 438 2014 438 2015 438 2016 438 Thereafter 601 Total $2,463 NOTE 5 – BUSINESS RESTRUCTURING As a result of the business downturn we experienced this year and the uncertain business outlook, we took restructuring actions in September 2012 to reduce quarterly operating expenses and production costs, with these actions reducing costs in the third quarter results by$47,000. These actions included reductions in personnel and the use of contractors, professionals, and consultants, as well as focusing our development efforts on a smaller number of projects. The restructuring charge associated with these actionswas $214,000 and is primarily related to severance. The restructuring charge was incurred in the third quarter and will be paid out during the fourth quarter of 2012 and first quarter of 2013. An analysis of the business restructuring is as follows: Restructuring Reserve Balance
